A072A
(Rev. 8/82)

 

In the United States District Court
for the Southem District of Georgia
Waycross Division

7 SREDRICK JONES, as the
surviving spouse of BRANDI
NICOLE GRIFFIN JONES,

Plaintiff,
NO. 5:l7-cv-00077
v.

WALLACE STEVE ANDERSON,
D.O., in his individual
and professional capacity;
TAMMY NICHOLE BASS, LPN,
in her individual and
professional capacity;
SOUTH GEORGIA CORRECTIONAL
MEDICINE, LLC; KIM
PHILLIPS, in his
individual capacity; and
DOYLE WOOTEN, in his
individual and
professional capacity,

>(->$->$->4~*>%'>('*>(~>(~>(->('>1'>(~>('>(->(->(->('>(->(~>(~

Defendants.
ORDER

Before the Court are three motions for summary judgment:
Defendant Tammy Nichole Bass, LPN's Motion for Summary Judgmenf;
Defendants Wallace Steve Anderson, D.O. and South Georgia
Correctional Medicine, LLC’s Motion for Summary Judgment; and
Defendants Doyle Wooten and Kim Phillips’s Motion for Summary
Judgment. Dkt. Nos. 52, 53, 56. These Motions have been fully

briefed and are ripe for review. For the following reasons, Tammy

 

Ao 72A
(Rev. 8/82)

 

Nichole Bass, LPN's and South Georgia Correctional Medicine’s
motions with respect to Plaintiff's federal law claims under 42
U.S.C. § 1983 are GRANTED. Plaintiff's state law claims against
Tammy Nichole Bass, LPN, and South Georgia Correctional Medicine
are REMANDED to the State Court of Coffee County. Kim Phillips’s
motion is GRANTED. Doyle Wooten’s motion is GRANTED. _Plaintiff’s
claims against Wallace Steve Anderson, D.O., are DISMISSED.
BACKGROUND

This case arises from the death of Brandi Nicole Griffin Jones

(“Mrs. Jones”) after her detention at the Coffee County Jail.
I. The Parties

Mrs. Jones was an inmate of Coffee County Jail from July 8 to
July ll, 2015. Nurse Bass’s Statement of Undisputed Material Facts
(“Dkt. No. 52-1”) I 1.1 Doyle Wooten (“Sheriff Wooten”) was the
Sheriff of Coffee County at this time. Sheriff Wooten and Captain
Phillips’s Statement of Undisputed Fact (“Dkt. No. 56-1”) I 2.2
Kim Phillips (“Captain Phillips”) was the captain and jail
administrator. §£§_ I 75. Sheriff Wooten relied on Captain
Phillips to maintain the day-to-day operation of the jail. l§;
L 89. Wallace Steve Anderson (“Dr. Anderson”) and his company

South Georgia Correctional Medicine, LLC, (“SGCM”) entered into a

 

1 Throughout this Order, the Court Cites only those statements in Nurse Bass’s
Statement of Undisputed Material Facts that Plaintiff explicitly admits;

2 Throughout this Order, the Court cites only those statements in Sheriff Wooten
and Kim Phillips’s Statement of Undisputed Material E`acts that Plaintiff
explicitly admits.

 

Ao 72A
(Rev. s/sz)

 

contract with Coffee County to provide medical care to inmates at
the Coffee County Jail. Dkt. No. 52-1 I 5; Dkt. No. 56-1 I 5-6;
Dkt. No. 63-1 at l. Tammy Nicole Bass (“Nurse Bass”) was a licensed
practical nurse employed by Dr. Anderson and SGCM at Coffee County
Jail. Dkt. No. 56-1 at 5.
II. Mrs. donee Detention at Coffee County Jail

On July 8w, 2015, at 6;45 p.m., Mrs. Jones was booked into
the Coffee County Jail as a pre-trial detainee. Dkt. No. 56-1
I l. After being booked, Mrs. Jones was taken to see Nurse Bass
who conducted her medical intake screening at around 10:50 p.m.
ld; L 12. Part of Nurse Bass’s duties were to perform assessments
on inmates when they first came into the jail and obtain their
medical histories to determine the level of treatment, if any,
that they required. ;d; I 9. Upon intake, Nurse Bass would fill
out several documents, including a medical screening form, a
suicide screening form, a consent for treatment, and a medical
questionnaire. ld; L lO. During her intake interview with Mrs.
Jones, Nurse Bass filled out these documents, which included the
Patient’s Consent for Treatment that allowed the Coffee County
Jail to obtain “all medical records and/or information, wherever

located, including any hospital or medical doctor or another place

 

AO 72A
(Rev. 8/82)

 

where medical records may be located.” ld; I 12, 14, 17; Dkt. No.
60-3.

Nurse Bass indicated on the medical screening form that Mrs.
Jones had been diagnosed with mental health conditions including:
bipolar disorder, borderline personality disorder, and manic
depression. Dkt. No. 60 at 47. She noted on the form that Mrs.
Jones was treated by Dr. Khan and testified that she knew of Dr.
Khan and the location of his facility. ld; Nurse Bass indicated
on the form that Mrs. Jones had answered yes to the question of
“[h]ave you taken or are you taking any medications prescribed to
you . . . by a physician?” ld; at 51; Dkt. No. 60-1. She testified
that she asked Mrs. Jones what those medications were and indicated
her sole response further down on the form as “Subutex.” Dkt. No.

60 at 51-52; Dkt. No. 60-l. Nurse Bass explained that she wrote

» Subutex under the section asking “Do you use drugs” indicating

that the use was illegal because her understanding was that it was
being “misused” since Mrs. Jones told her it was not prescribed to
her. Dkt. No. 60 at 52. Nurse Bass testified that she did not
know that Subutex could cause withdrawal syndrome. l§; at 39.
Nurse Bass further testified that Mrs. Jones did not tell her what

other medications she was taking at that time and explained that

 

AO 72A
(Rev. 8/82)

 

her knowledge of patient information was limited to what patients
told her. ld; at 52, 79.

Based on the intake interview, Nurse Bass decided that Mrs.
Jones's supervision would be routine. Dkt. No. 56-1 I 19. She
noted on the intake form that Mrs. Jones said she did not have any
history of drug or alcohol abuse. ;d; I 18. Nurse Bass also
testified during her deposition that while filling out the medical
forms during intake, she did not notice Mrs. Jones exhibit any
symptoms of withdrawal from drugs or alcohol or any signs of acute
distress, and she did not witness anything to make her think Mrs.
Jones was a threat to herself or anyone else. Dkt. No. 60 at 79-
80. Nurse Bass was aware of the signs and symptoms of withdrawal
based on her training from the policy and protocol procedures she
received in her work handbook. Dkt. No. 56-1 I 9; Dkt. No. 60 at
19-19. Lastly, Nurse Bass did not order Mrs. Jones's medical
records after meeting with her and did not order any medications
to be administered to Mrs. Jones., Dkt. No. 60 at 28, 47-48.

Nurse Bass maintained in her deposition that she could not
order Mrs. Jones's medical and prescription records because Mrs.
Jones had neglected to sign the proper authorization form. Dkt.
No§ 60 at 48-49. However, Dr. Anderson in his deposition said
that the authorization form that Mrs. Jones's signed enabled Nurse
Bass to get the records. Dkt. No. 63 at 58. Dr. Anderson and

Plaintiff’s expert, Dr. John May, testified that Nurse Bass should

 

A072A
(Rev. s/sz)

 

have ordered the records in this case. Dkt. No. 63 at 62; Dkt.
No. 72-1 at 2-4. Nurse Bass maintained that she treated Mrs. Jones
just like any other inmate who enters the jail and did not refuse
to treat any medical need claimed by Mrs. Jones. Dkt. No. 60 at
91-92.

After her medical intake screening, Mrs. Jones was released
into the general population of the jail. Her bunkmate was Josie
Lee Travis (“Ms. Travis”). Dkt. No. 56-1 I 28, Ms. Travis
testified that she observed Mrs. Jones staying in bed during her
detention, not eating, and appearing clammy. Dkt. No. 62-1 at 8.
However, Mrs. Jones did travel to Atkinson County to be booked and
processed for an outstanding warrant the morning after she was
brought to the Coffee County Jail. Dkt. No. 56-1 I 29-30. While
in Atkinson County, Sheriff’s Assistant Wendy Funderburk claimed
in an affidavit that she had a conversation with Mrs. Jones and
observed that she was in a “very good mood,” did not look “ill,”
and appeared “fine.” Dkt. No. 57; Dkt. No. 56-1 L 30. Mrs. Jones
returned to Coffee County Jail by 12:53 p.m. later that day. Dkt.
No. 56-1 I 30. That evening, Mrs. Jones attended a church service
in the jail at 6:00 p.m. hosted by Jan Boettcher. Dkt. No. 56-1
I 31; Dkt. No. 62 at 22. At this service, Ms. Travis testified
that Mrs. Jones “got saved” and told the other inmates in
attendance about her baby. Dkt. No. 62 at 22. Jan Boettcher

stated in her affidavit that Mrs. Jones was one of the first

 

AO 72A
( Rev. 8/82)

 

inmates through the door, was engaged and interested, and was “full
of life, vibrant, and energetic.” Dkt. No. 58.

But, at some point after the church service, on the evening
of July lOWq Ms. Travis testified that she inquired as to why Mrs.
Jones was not eating and was sleeping so much. Dkt. No. 66-1 I 38;
Dkt. No. 62 at 23. Mrs. Jones responded that “she’s coming off
[Subutex] and Xanax.” Dkt. No. 62 at 23. Ms. Travis told Mrs.
Jones that she should see a nurse to which Mrs. Jones replied that
she had been trying, and although Ms. Travis testified that she
had seen Mrs. Jones go to the intercom button to call someone at
the jail, she did not know what Mrs. Jones had said. Dkt. No. 62
at 23-34. Later, around 12:37 a.m., Ms. Travis awoke to see Mrs.
Jones experiencing convulsions and breathing hard. Dkt. No. 62-
3; Dkt. No. 56-1 L 52. Ms. Travis also stated that she saw Mrs.
Jones hit the wall and noticed that she could not move. Dkt. No.
62-3; Dkt. No. 56-1 I 52. Ms. Travis pushed an alarm button and
called for help. When help arrived, Mrs. Jones was found
unresponsive and not breathing. Dkt. No. 60-7 at 4. The jailors
that found her began resuscitation efforts and called EMS. l§;

Mrs. Jones was transported to Coffee Regional Medical Center where

 

AO 72A
(Rev. 8/82)

 

she died a few days later on July l5, 2015. Id.; Dkt. No. 52-1

l 3.

The GBI performed an autopsy and concluded that:

Given the investigative findings of the decedent telling
her cellmate that she (the decedent) was ‘coming off’ of
Xanax and Subutex, the cellmates [sic] statement that
the decedent was sleeping and not eating for the past
two days, and the cellmate witnessing of the decedent’s
seizure-type activity, the hospital clinical diagnosis
of anoxic encephalopathy, the negative hospital
admission blood toxicology, and the lack of cause of
death-specific autopsy findings, the decedent’s cause of
death is most likely due to drug withdraw syndrome with
seizure resulting from the decedent’s sudden stoppage of
Xanax and Subutex, Since drug withdraw syndrome with

seizure cannot be proven at autopsy, the decedent’s_
manner of death is best classified as undetermined.

Dkt. No. 60-7 at 4. At the time Mrs. Jones entered Coffee County
Jail, she had active prescriptions prescribed by Dr. Khan for
Xanax, Subutex, Lexapro, Neurontin, and Seroquel. Dkt. No. 60-6
at 1. However, Nurse Bass testified that Mrs. Jones did not tell
her that she had active prescriptions for those medications. Dkt.
No. 60 at 78-79.

Captain Phillips testified that the policy in Coffee County
Jail was that during a medical emergency, jailers are supposed to
notify medical staff that is on call and dial 911 to get EMS. Dkt.
No. 66 at 22. Additionally, the jail’s policy was if alcohol or‘
drug abuse related problems are identified, a jail nurse will refer

the inmate to the jail’s medical director. Dkt. No. 56-1 I_72.

 

AO 72A
(Rev. 8/82)

 

Finally, inmates could request to see medical staff at a kiosk
provided by the jail, §d; I 63.

III. Procedural History

APlaintiff Cedric Jones instigated this action against

multiple defendants as the surviving spouse of Mrs. Jones. Dkt.
No. 1-2 at 2. Plaintiff sued Nurse Bass in her professional
capacity for ordinary and professional negligence and in her
individual capacity under 42 U.S.C. § 1983 for deliberate
indifference to the medical needs of Mrs. Jones; Dr. Anderson in
his professional capacity for negligence and professional
negligence and in his individual capacity under § 1983 for
deliberate indifference;- SGCM for negligence and respondeat
superior as well as deliberate indifference under § 1983; Captain
Phillips in his individual capacity under § 1983 for deliberated
indifference; and Sheriff Wooten in his individual capacity and
his supervisory capacity under § 1983 for deliberate indifference.
Dkt. No. 1-2 at 13-24, 35-38.

This case was removed from the State Court of Coffee County
to this Court on June 1, 2017. On August 8, 2017, the parties
were instructed to conduct discovery in two phases, with the first
phase being limited to immunity issues. Dkt. No. 34. The summary

judgement motions at issue in this order were limited to those

immunity issues.

 

AO 72A
(Rev. 8/82)

 

LEGAL STANDARD
Summary judgment is required where “the movant shows that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). A fact is “material” if it “might affect the outcome of
the suit under the governing law.” FindWhat Inv’r Grp. v.
FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A

 

dispute is “genuine” if the “evidence is such that a reasonable

'jury could return a verdict for the nonmoving party.” Id. In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

 

reasonable inferences in that party’s favor. See Johnson v. Booker
T. Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir.
2000). 7

The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp.

 

v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the
court that there is an absence of evidence to support the nonmoving
party’s case. §ee id; at 325. If the moving party discharges
this burden, the burden shifts to the nonmovant to go beyond the
pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

10

 

AO 72A
(Rcv. 8/82)

 

The nonmovant may satisfy this burden in one of two ways.
First, the nonmovant “may show that the record in fact contains
supporting evidence, sufficient to withstand a directed verdict
motion, which was ‘overlooked or ignored' by the moving party, who
has thus failed to meet the initial burden of showing an absence
of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116
(11th Cir. 1993) (quoting Celotex Corp., 477 U.S._at 332 (Brennan,
J., dissenting)). Second, the nonmovant “may come forward with_
additional evidence sufficient to withstand a directed verdict
motion at trial based on the alleged evidentiary deficiency.” ;d;
at 1117. Where the nonmovant attempts to carry this burden instead
with nothing more “than a repetition of his conclusional
allegations, summary judgment for the [movant is] not only proper
but required.” `Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.
1981) (citing Fed. R. Civ. P. 56(e)).

DISCUSSION
I. Section 1983

Plaintiff sued the Defendants in this case under 42 U.S.C.
§ 1983 (2018) arguing that they were deliberately indifferent to
the medical needs of Mrs. Jones in violation of the Fourteenth
Amendment to the U.S. Constitution. In response, Defendants have
moved for summary judgment based on various immunity defenses.

Section 1983 imposes liability on one “who, under color of

any statute, ordinance, regulation, custom, or usage, of any State

11

 

A072A
(Rev. 8/22)

 

or Territory or the District of Columbia, subjects, or causes to
be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights,,
privileges; or immunities secured by the Constitution and laws.”
“To establish a claim under [§ 1983], a plaintiff must prove: (1)
a violation of a constitutional right; and (2) that the alleged
violation was committed by a person acting under the color of state
law or a pmivate individual who conspired with state actors.”
Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016). ;d; “The
Supreme Court has interpreted the Eighth Amendment to prohibit
‘deliberate indifference to serious medical needs of prisoners.’”

Id. (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). Mrs.

 

Jones was a pre-trial detainee, and the Eleventh Circuit has
analyzed the rights of such detainees under the Due Process Clause

of the Fourteenth Amendment. Mann v. Taser Int’l, Inc., 588 F.3d

 

1291, 1306 (11th Cir. 2009); Goebert v. Lee County, 510 F.3d 1312,

 

1326 (11th Cir. 2007). But, the Eleventh Circuit has clarified
that a pre-trial detainee’s deliberate indifference claim is
“subject to the same scrutiny as if they had been brought . .

under the Eighth Amendment.” Mann, 588 F.3d at 1306; see also

Goebert, 510 F.3d at 1326.

II. Qualified Immunity
In response to Plaintiff’s § 1983 claims, Nurse Bass and

Sheriff Wooten argue that such claims are barred against them under

12

 

AO 72A
(Rev. 8/82)

 

the doctrine of qualified immunity. “Qualified immunity insulates
government actors, in their individual capacities, from civil
lawsuits as long as the challenged discretionary conduct does not
violate clearly established federal statutory or constitutional
rights.” Adams v. Poag, 61 F.3d 1537, 1542 (11th Cir. 1995). The
doctrine protects “all but the plainly incompetent or one who is

knowingly violating the federal law.”7 Vinyard v. Wilson, 311 F.3d

 

1340, 1346 (11th Cir.2002) (quoting Lee v. Ferraro, 284 F.3d 1188,
1194 (11th Cir.2002)).

For qualified immunity to apply, a defendant must show that'
he or she was a state actor engaged in a discretionary function
within the scope of his or her authority at the time of the alleged
violation. Maggio v. Sipple, 211 F.3d 1346, 1350 (11th Cir. 2000).
If the defendant meets this threshold issue, the burden shifts to
the plaintiff to show that the defendant is not entitled to

qualified immunity by satisfying a two-part inquiry. Mercado v.

` City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). First, he

must show that the defendants violated a constitutional right.
ld; This step requires a court to analyze the specific
constitutional right at issue and decide as a matter of law if the
defendants violated such a right. If such violation occurred, he
must show that the right was clearly established at the time of

the incident. Id.

13

 

AO 72A
(Rev. 8/82)

 

For a right to be clearly established, “[t]he contours of the
right must be sufficiently clear that a reasonable official would
understand that what he is doing violates that right.” Anderson
v. Creighton, 483 U.S. 635, 640 (1987). In other words, “in the
light of pre-existing law the unlawfulness must be apparent.” ld;
In conducing this analysis, the Court looks to precedent set forth
by the Supreme Court, the Eleventh Circuit, or the Supreme Court
of Georgia. Melton, 541 F.3d at 1221. While a case with materially
identical facts is not necessary, “the preexisting law must make
it obvious that the defendant’s acts violated the plaintiff’s
rights in the specific set of circumstances at issue.” Youmans v.
Gagnon, 626 F.3d 557, 563 (11th Cir. 2010). Finally, “[m]ore than
a general legal proposition . . . is usually required; if a

plaintiff relies on a general rule, it must be obvious that the

_general rule applies to the specific situation in question. Minor

variations between cases may prove critical.” ld; (citations
omitted); see also Goebert, 510 F.3d at 1330 (“The more general
the statement of law is that puts the official on notice, the more
egregious the violation must be . . .”).

In conducting a qualified immunity analysis, the Court has
discretion to address either the constitutional violation prong or

the clearly established prong first depending on the circumstances

 

of a particular case. -Pearson v. Callahan, 555 U.S. 223, 236

(2009).

14

 

Ao72A
(Rev. 8/82)

 

A.Nurse Bass

Although Nurse Bass is not a “public employee[] in the strict
sense of the term” for qualified immunity purposes, “[w]here a
function that traditionally falls within the exclusive purview of
a state entity is delegated to a private entity, state action is
present.” M, 61 F.3d at 1542 n.2 (applying the qualifiedv
immunity analysis to medical professionals who contracted to
provide medical services to a state prison). Here, neither party
disputes that a qualified immunity analysis is appropriate for
Nurse Bass. Additionally, Plaintiff does not dispute that Nurse
Bass, as an employee of SGCM, was a state actor acting within the
scope of her discretionary authority when she conducted the intake
evaluation of Mrs. Jones. As such, the burden shifts to Plaintiff
to show| that Nurse Bass violated a clearly established
constitutional right. The Court will look first to whether Nurse
Bass violated Mrs. Jones's constitutional rights.

The constitutional right at issue ~here is the right to
adequate medical care under the Fourteenth Amendment. Plaintiff
claims that Nurse Bass was deliberately indifferent to her serious
medical needs in violation of that amendment. To prevail on a
claim of deliberate indifference to a serious medical need, a
plaintiff must show “(1) a serious medical need; (2) a defendant’s

deliberate indifference to that need; and (3) causation between

15

 

AO 72A
(Rev. 8/82)

 

that indifference and the plaintiff’s injury.” Melton, 841 F.3d
at 1220. Neither party addressed the final causation element.
1. Serious Medical Need

In the Eleventh Circuit, a serious medical need is “one that
has been diagnosed by a physician as mandating treatment or one
that is so obvious that even a lay person would easily recognize
the necessity for a doctor's attention.” Melton, 841 F.3d at 1221-
22 (citations omitted). “To constitute a serious medical need,
‘the medical need must be one that, if left unattended, poses a
substantial risk of serious harm.'” l£§_ at 1222 (citations
omitted).

Based on the evidence in this case, Mrs. Jones did not have
a serious medical need at the time when Nurse Bass evaluated her.
Plaintiff characterizes the serious medical need at issue in this
case as her mental health disorders of bi-polar disorder, manic
depression, and borderline personality disorder that were
diagnosed by Dr. Khan. However, the harm alleged by the Plaintiff
is that Mrs. Jones died from drug withdrawal syndrome, not her
mental health disorders. Thus, the alleged serious medical need in
this case was drug withdrawal syndrome, There is no evidence in
the record that a physician had diagnosed Mrs. Jones with a risk
for drug withdrawal syndrome. As such, Plaintiff must show that
Mrs. Jones's serious medical need was “so obvious that even a lay

person would easily recognize the necessity for a doctor's

16

 

AO 72A
(Rev. 8/82)

 

attention.” See Johnson v. City of Bessemer, No. 17-13122, 2018 WL
3359672, at *4 (11th Cir. July 10, 2018). In analyzing this issue,
we look at whether the facts show it would have been “so obvious”
to a lay person that Mrs. Jones needed medical attention when she
was being evaluated by Mrs. Jones. §§e id; at *4-*5 (analyzing the'
serious medical need issue based on facts known to the jailor at
the time of the inmates detention).

Stoner v. Fye, No. 5:15-CV-102 (CAR), 2017 WL 1294439 (M.D.
Ga. Mar. 31, 2017), is instructive on this point. In Stoner, one
of the defendant doctors argued that the plaintiff could not show
a serious medical need. because the plaintiff was not showing
symptoms of withdrawal when the doctor visited him. ld; at *5.
The court disagreed citing the facts that the doctor was told by
a nurse (and the plaintiff) that the plaintiff was taking
medications including Xanax, that he was at risk of having a
seizure without those medications, and that he was ultimately found
unresponsive in his cell due to a benzodiazepine-withdrawal
seizure. ld; at *5-*6. The court pointed out that the plaintiff
had entered the Georgia Department of Corrections with active
prescriptions that were well documented in his file along with
information about his risk for seizures and. his complaint of
feeling disoriented from not being given his medication. ;d; at
*5. He was specifically transferred to a facility with 24-hour

nursing care because of his risk for benzodiazepine withdrawals.

17

 

AO 72A
(Rev. 8/82)

 

Id. Finally, the doctor specifically referred to the plaintiff as-

having a “serious health condition.” Id. at *6. Based on these

facts, the court found that the plaintiff “had an objectively

vserious medical need on [the day] . . . Dr. Fitz-Henley saw him.”

ld;

While superficially similar in some respects, the facts of
this case are materially distinguishable from Stoner. Most
importantly, it was not so obvious that a lay person would know
Mrs. Jones was at risk for or was experiencing withdrawal syndrome
when she met with Nurse Bass. Indeed, lay people such as Jan
Boettcher and Wendy Funderburk observed her to be “fine” and “full
of life.” Dkt. Nos. 57, 58. Nurse Bass testified that Mrs. Jones
was not exhibiting any symptoms of withdrawal during the intake
evaluation, and unlike the doctor in Stoner, Nurse Bass had no
knowledge of Mrs. Jones's prescriptions or of any concern for
withdrawal. The only medication that Mrs. Jones told Nurse Bass
she was taking was Subutex, and Nurse Bass stated she was unaware
that Subutex could cause withdrawals. While the plaintiff in
Stoner had communicated his prescriptions and withdrawal symptoms
to the doctor, there is no evidence that Mrs. Jones communicated
such information to Nurse Bass in this case.

Plaintiff argues that Nurse Bass was aware that Mrs. Jones

had active prescription medications since Nurse Bass indicated

Mrs. Jones had taken or was taking prescriptions on the intake

'18

 

Ao 72A
(Rev. 8/82)

 

form. However, Nurse Bass also testified that Mrs. Jones did not
tell her what specific prescription medications she was taking.
Instead, Nurse Bass testified that Mrs. Jones told her the only
medication she was taking was the Subutex that Mrs. Jones said she
did not have a prescription for. General knowledge that an inmate
has unknown prescriptions that she might be taking or may have

taken in the past does not rise to the level of being so obvious

' that a lay person would easily recognize the need for a doctor's

attention. §§§ Johnson, 2018 WL 3359672 at *4-*5 lfinding that
even though a jailor believed an inmate was under the influence of
drugs, the fact that the inmate was breathing and appeared to be
sleeping deeply every time she was checked on showed that her need
for medical treatment was not so obvious that a lay person would
recognize it).

Plaintiff cites two cases involving withdrawal from alcohol
to support the serious medical need argument. In both cases, the
decedents demonstrated obvious symptoms of inebriation followed by
severe withdrawal symptoms that the defendants witnessed.
Lancaster v. Monroe Cty., 116 F.3d 1419, 1420-23 (11th Cir. 1997);
Harper v. Lawrence Cty., 592 F.3d 1227, 1230 (11th Cir. 2010). ln
addition, the defendants in Lancaster were made aware of the
inmate’s chronic alcoholism and recent hospital visit for
seizures. 116 F.3d at 1420-23. Unlike both of these cases, Mrs.

Jones displayed no obvious signs of withdrawal during her intake

19

 

AO 72A
(Rev. 8/82)

 

 

with Nurse Bass, and after her intake, the evidence shows that
although Mrs. Jones slept often, she was still awake and even
active at multiple points during her time at the jail. §§§
Johnson, 2018 WL 3359672 at *4-*5. (finding that an inmate sleeping
heavily after being suspected of using drugs was not evidence of
a serious medical need). Additionally, no one at the jail was
specifically made aware of any risk of withdrawal for Mrs. Jones.
Therefore, because it was not so obvious Mrs. Jones was
experiencing withdrawal syndrome during her intake evaluation with
Nurse Bass such that a lay person would have recognized the need
for medical attention, the Court concludes that Mrs. Jones did not
have a serious medical need at that time.
2. Deliberate Indifference

Assuming arguendo that Plaintiff could show a serious medical

need, he still fails to show that Nurse Bass was deliberately

indifferent to that need, To establish deliberate indifference,

ya pre-trial detainee must show that the defendant (1) possessed

subjective knowledge of a risk of serious harm; (2) disregarded

that risk; (3) by conduct that is more than mere negligence.

Melton, 841 at 1223. “Conduct that is more than mere negligence

includes: (1) knowledge of a serious medical need and a failure or
refusal to provide care; (2)-delaying treatment for non-medical
reasons; (3) grossly inadequate care; (4) a decision to take an

easier but less efficacious course of treatment; or (5) medical

20

 

Ao 72A
(Rev. 8/82)

 

care that is so cursory as to amount to no treatment at all.”
Magwood v. Sec’y, Fla. Dep’t of Corr., 652 F. App’x_841, 844 (11th
Cir. 2016).
a.Subjective Knowledge

First, Nurse Bass did not have subjective knowledge of`a risk
of serious harm “concerning the non-administration of prescription
medication to Mrs. Jones.” Dkt. No. 72 at 10. “Subjective knowledge
of the risk requires that the defendant be aware of facts from
which the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference.”

Johnson, 2018 WL 3359672 at *5 (quoting Nam Dang by & through Vina

 

Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th

 

Cir. 2017)). First, Nurse Bass testified that she did not know
that 'Mrs. Jones had active prescriptions for Xanax, Subutex,
Lexapro, Neurontin, or Seroquel. While she stated that Mrs. Jones
told her that she was taking Subutex, she also testified that Mrs.
Jones told her it was being taken without a prescription. Although
Nurse Bass indicated on the form that Mrs. Jones was taking
medications prescribed to her, Nurse Bass testified that no
medications were listed because Mrs. Jones did not tell her which
medications she was taking. Finally, Nurse Bass testified that
during the intake, Mrs. Jones was not exhibiting any symptoms

consistent with withdrawal syndrome,

21

 

AO 72A
(Rev. 8/82)

 

For Nurse Bass to have subjective knowledge of the risk of
withdrawal, she would have to be aware of that risk. Here, based
on her testimony and the intake form, it appears that she was not
aware. General professional knowledge about mental health
conditions and prescriptions would not be enough to put Nurse Bass
on notice that Mrs. Jones must have been taking active prescription
medication. Based on what Mrs. Jones told her, Nurse Bass had no
reason to think that Mrs. Jones was taking other‘ medications
besides Subutex, which she believed to be not prescribed. For all
she knew, Mrs. Jones could have been diagnosed with mental health
conditions yet not currently taking medications.

Based on the intake form and Nurse Bass’s testimony, the
evidence shows that the only medication that Nurse Bass knew Mrs.
Jones was taking was Subutex. Nurse Bass testified that she did
not know that Subutex could cause withdrawals. In Jones v. City
of Bessemer, the Eleventh Circuit found that even though a jailer
suspected an inmate of being under the influence of drugs and had
been told that she was taking Xanax, the jailor was not
subjectively aware that the inmate was at a substantial risk of
serious harm, in part, because he did not know the side effects of
Xanax. 2018 WL 3359672 at *5. Similarly, here, Nurse Bass could
not be subjectively aware that Mrs. Jones was at risk of harm if
she did not know Subutex caused withdrawals or that she was taking

other prescribed medications.

22

 

A072A
(Rev. s/sz)

 

th Disregarding a Risk with Conduct That is
Mbre Than Mere Negligence
Even if she had subjective knowledge, Nurse Bass did not
disregard any risk with conduct that is more than negligent.
Plaintiff claims that by not ordering Mrs. Jones's medical and
prescription records, Nurse Bass disregarded a risk of serious

harm, It is true that Dr. Anderson testified that under the facts

7 of this case, Nurse Bass should have ordered the records,

Plaintiff’s expert Dr. John May also stated that Nurse Bass should
have ordered the records, Furthermore, Dr. Anderson testified
that the form that Mrs. Jones signed was sufficient to obtain
medical and prescription records,

However, even if this decision was erroneous considering her
knowledge of Mrs. Jones's mental health conditions, Plaintiff has
failed to prove that any error on Nurse Bass’s part rose to any
level above mere negligence. Plaintiff’s expert, Dr. May asserts
that Nurse Bass “failed to meet the standard of care” for medical
professionals which constituted “professional negligence and a
deliberate indifference to the medical needs” of Mrs. Jones, dkt.
no. 72-1 at 2, but he does not explain how her conduct rose to a

level above mere negligence.3 With the information that Nurse Bass

 

3 Nurse Bass also rightfully points out that Dr. May misconstrues certain facts
in his expert report such as his statement that Nurse Bass “was made aware that

Mrs. Jones was prescribed medications by'Dr. Khan for bipolar disorder
and manic depressive disorder, but did not attempt to identify that medication
or obtain it for Mrs. Jones.” Dkt. No. 71-2. The record does not support this

23

 

Ao 72A
(Rev.s/sz)

 

knew, failing to order medical records would not be “grossly

'inadequate care,” and because the evidence shows that she performed

the entire intake screening, her actions cannot be characterized
as “medical care that is so cursory as to amount to no treatment
at all.” Magwood, 652 F. App’x at 844 (11th Cir. 2016).

Plaintiff cites several cases in support of his argument that
Nurse Bass provided “grossly inadequate care,” as well as care
that is “so cursory to amount to no care at all.” Dkt. No. 72 at
12. However, in each of these cases, the defendants knew specific

information about the inmates’ conditions and the prescriptions

 

they were taking. See Waldrop v. Evans, 871 F.2d 1030, 1034 (11th
Cir. 1989)(explaining that the doctor knew the inmate had

psychiatric problems and was taking specific prescriptions to

 

control those problems); Young v. City of Augusta, 59 F.3d 1160,
`1164-65, 1169 n.17 (11th Cir. 1995)(explaining that jail personnel
knew about the inmate’s serious mental conditions but jail guards
may not have given her medication as directed by ER physicians);
Greason v. Kemp, 891 F.2d 829, 831-32, 835 (11th Cir. 1990)
(explaining that although the institution holding an inmate with

a history of mental illness had his clinical file which included

 

allegation. Rather, the record shows that Nurse Bass was aware that Mrs. Jones
had been diagnosed with certain mental health conditions by Dr. Khan, and
separately, that the intake form indicated Mrs. Jones had taken or was taking
prescriptions. But, Nurse Bass testified that she indicated further down the
form the only medication told to her, i.e., Subutex, which Nurse Bass understood
to be unprescribed. Nevertheless, Dr. May's expert report fails to show that
Nurse Bass was more than negligent in her actions.

24

 

A072A
(Rev. s/az)

 

letters from previous doctors describing the severity of his
condition, a doctor discontinued active prescriptions without
consulting the file or assessing his mental health status). In
addition, in two of these cases, the doctors actually stopped
treatment of medications that they knew the inmates were actively
taking. §§e Waldrop, 871 F.Zd at 1034; Greason, 891 F.2d at 832.
In Waldrop, one of the doctors “took no action” when he did not
call the psychiatric doctor after a known-to-be seriously mentally
ill inmate slit his wrists. 871 F.2d at 1035-36. In Greason, the
doctor made the conscious choice to end treatment of medications
after meeting for just a few minutes and without consulting the
patient’s file, which was already at the medical institution where
the inmate was housed. 891 F.Zd at 831-32. The doctor also did
not conduct a mental examination. §d; at 832.

Nurse Bass’s actions are materially distinguishable. First,
she did not have specific information about what prescriptions
Mrs. Jones was taking because she was limited by what information
Mrs. Jones shared with her. She also had no knowledge of any risk
of withdrawal syndrome as Mrs. Jones was not exhibiting symptoms
at the time of intake, which is different than the obvious serious
medical need when a known mental health patient slits his wrists
like ill Waldrop. Furthermore, there is ea material difference

between actively taking a patient off of known medications after

25

 

AO 72A
'-Rev. 8/82)

 

a cursory interview in Greason and not continuing unknown
medications in this case. 9

The facts of this case are tragic, and those charged with
taking care of pre-trial detainees must provide proper medical
care as required by the Fourteenth Amendment. However, Plaintiff
in this. case has failed to demonstrate that Nurse Bass was
deliberately indifferent to a serious medical need. Even if Nurse
Bass allegedly made a mistake by not ordering the medical
prescription records, Plaintiff still fails to provide evidence
that her conduct rises above the level of negligence.4 For these
reasons, there is no constitutional violation, and thus, Nurse
Bass is entitled to qualified immunity from claims against her in
her individual capacity.5 Nurse Bass’s motion for summary judgment

with respect to Plaintiff’s § 1983 claim is GRANTED.6

 

4 To be Clear, this Court has no opinion about whether Nurse Bass was in fact
negligent. Rather, this Court merely finds that Plaintiff failed to show under
the applicable test for deliberate indifference that Nurse Bass’s conduct was
more than negligent.

5 Because we find that there was no constitutional violation, we need not
address the second qualified immunity prong of whether a right was clearly
established.

6 There appears to be some confusion in the briefs over whether Plaintiff
asserts any claims against Nurse Bass in her official capacity. However,
Plaintiff makes clear in his response to Nurse Bass’s motion for summary
judgment that the § 1983 claim against nurse Bass involves only actions taken

, in her individual capacity. Thus, no such claims need be addressed since they

do not exist.

26

 

AO 72A
(Rev. 8/82)

 

B.Sheriff Wooten
1. Individual Capacity Claim
Before beginning the qualified immunity analysis of Sheriff
Wooten, it is important to note that Plaintiff filed claims against
Sheriff Wooten in his individual capacity for his alleged direct
involvement in this case and in his supervisory capacity. In his
response to Sheriff Wooten’s motion for summary judgment,
Plaintiff agreed 4that the direct participation claims against
Sheriff Wooten were not supported by the evidence. Dkt. No. 74 at
5. Therefore, Sheriff Wooten’s motion for summary judgment with
respect to claims under § 1983 for his direct participation in
this case is GRANTED. z
2. Supervisory Capacity Claim
Plaintiff claims that Sheriff Wooten, in his supervisory
capacity, failed to sufficiently train his officers and failed to
institute proper policies regarding proper investigation and
treatment of inmate withdrawal syndrome that ultimately resulted
in deliberate indifference to Mrs. Jonesfs medical care. ln
response, Sheriff Wooten asserts that these claims are barred by

qualified immunity.7

 

7 It is important to note that in his response to Sheriff Wooten’s motion for
summary judgment, Plaintiff attached an expert report of Michael A. Berg as
evidence supporting his arguments. Dkt. No. 56-1. However, in deciding Sheriff
Wooten and Kim Phillip's Motion to Strike the Opinions and Preclude the
Testimony of Plaintiff’s Expert, Michael A. Berg, the 'Honorable Stan Baker held
that Mr. Berg’s testimony would be strictly limited to the classification
process for housing inmates. Dkt. No. 97 at 1-2. Judge Baker stated that
“Plaintiff will not be permitted to introduce or otherwise rely on any other

27

 

AO 72A
(Rev. 8/82)

 

Plaintiffs may not sue supervisory officials under § 1983
based on theories of respondeat superior or vicarious liability.

Belcher v. City of Foley, 30 F.3d 1390, 1396 (11th Cir. 1994).

 

Instead, a supervisor may only be held liable for personal
participation in a constitutional violation or where there is a
causal connection between his actions' and the alleged
constitutional deprivation. Braddy v. Fla. Dep’t of Labor &
Employment Sec., 133 F.3d 797, 802 (11th Cir. 1998). “A causal
connection can be established by, inter alia, ‘facts which support
an inference that the supervisor directed the subordinates to act‘
unlawfully or knew that the subordinates would act unlawfully and

failed to stop them from doing so.’” Keating v. City of Miami,

 

598 F.3d 753, 762 (11th Cir. 2010) (citations omitted).
Plaintiffs can prove a violation of supervisory liability in
a few different ways: first, by showing that a defendant acting as
a final decision maker promulgated an official policy that when
executed gave rise to a constitutional violation, Arnold v. Bd. of
§du§;, 880 F.2d 305, 315 (11th Cir. 1989)(overruled. on other
grounds); Hill v. Clifton, 74 F.3d 1150, 1152 (11th~ Cir.
1996)(“Only those officials who have final policymaking authority

may render the municipality liable under § 1983.”);8 second, by

 

opinions from Mr. Berg." ld; at 2. Therefore, in reading the facts in a light
most favorable to the Plaintiff in this case, Mr. Berg’s testimony cannot be
considered beyond the limits of that undisturbed order.

8 The doctrines of municipal liability and supervisory liability are nearly
identical. See Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1294 (11th

28

 

AO 72A
(Rev. 8/82)

 

showing an established custom or practice that caused a violation
of a constitutional right as evidenced by a pattern of
“substantially similar” instances of unlawful behavior} see
Mercado, 407 F.3d at 1161-62; and third, by showing a failure to
train employees that amounted to deliberate indifference to the
rights of persons with whom those employees come into contact,

GOld V. City of Miami, 151 F.3d 1346, 1350-51 (11th Cir. 1998).

 

Here, Plaintiff argues that Sherriff Wooten is liable under
his supervisory capacity because he failed to train jailors
concerning drug or alcohol withdrawal. He argues that this lack
of training evidenced a deliberate indifference to the rights of
inmates. Finally, he asserts that this deliberate indifference is
demonstrated by evidence of a widespread pattern of prior abuse
and the obvious need for training.

The Court begins with the second. prong of the qualified
immunity analysis because it is clear from, the outset that
Plaintiff has failed to demonstrate that implementation of such
training is a clearly established constitutional right. §ee
Pearson, 555 U.S. at 236 (explaining that a district court has
discretion to decide which qualified immunity prong to address
first).' Plaintiff does not dispute that Sheriff Wooten is a state

actor who was acting within his discretionary authority in this

 

Cir. 2004) (quoting Greason, 891 F.2d at 837); Sampson v. City of Brunswick,
No. CV 211-013, 2013 WL 12134188, at *7-*9 (S.D. Ga. Mar. 1, 2013). '

29,

 

AO 72A
(Rev. 8/82)

 

case. Thus, the burden shifts to Plaintiff to show that Sheriff
Wooten violated a clearly established constitutional right and is
therefore not entitled to qualified immunity.

Plaintiff failed to meet his burden because the law is not
clearly established that a reasonable official in Sheriff Wooten’s
position would know that he was deliberately indifferent in
violation of the Constitution by failing to train his jailors about
the symptoms of withdrawal. Plaintiff states that his claims
against Sheriff Wooten “arise[] out of the lack of training
concerning withdrawal within the Coffee County Jail” and that
“there is little question” he “had fair warning that [his] conduct
violated the Constitution.” Dkt. No. 74 at 11. To support this
assertion, Plaintiff cites Adams v. Paog, 61 F.3d 1537 at 1543-
44, for the proposition that “knowledge of the need for medical
care and an intentional refusal to provide that care constitutes

deliberate indifference.” He also cites McElligott v. Foley, 182

 

F.3d 1248, 1257 (11th Cir. 1999), stating that “prison officials
with knowledge of the need for care may not, by failing to provide
care, delaying care, or providing grossly inadequate care, cause
a prisoner to needlessly suffer.”

The general statements of law in Adams and McElligott fail to

 

demonstrate that the law was clearly established such that a
reasonable officer in Sheriff Wooten’s position would know that it

was a constitutional violation to not train his jailers about

30

 

onzA
(Rev.s/sz)

 

withdrawal syndrome. The broad statements of law from these cases
would not put a reasonable official on notice that by relying on
medical professionals contracted to provide medical services to
inmates rather than training jailors about specific medical
conditions like withdrawal syndrome was a violation of law. In
fact, Sheriff Wooten cites cases from this Circuit that actually
approve of a system where medical staff, rather than jailers, are
responsible for handling medical issues. See Denham v. Corizon
Health, Inc., 675 F. App’x 935, 942 (11th Cir. 2017) (explaining
that it was not obvious that correctional officers needed medical
training in Volusia County when officers were not permitted to
perform medical duties except in emergency situations for which

they had emergency training); Anderson v. Columbia Cty., No. CV

 

112-031, 2014 WL 8103792, at *21 (S.D. Ga. Mar. 31, 2014) (finding
that where jail procedures relied primarily on medical
professionals for addressing inmates' medical needs, “[t]he fact
that alternative procedures, such as providing jail personnel with
additional medical training, might have better addressed [an
inmate's] particular needs does not show that [the Sheriff] was
deliberately indifferent”).

Plaintiff cites other cases for the proposition that “the
obvious need for training by Defendants Wooten and Phillips can be

found in this Circuit’s prior precedent,” dkt. no. 74 at 9, but

`these cases also fail to show a cdearly established right to

31

 

AO 72A
(Rev. 8/82)

 

jailors being trained on withdrawal syndrome. §ee Harper 592 F.3d
at 1235; Morrison v. Washington County, 700 F.2d 678, 685 (11th
Cir. 1983). For instance, the Eleventh Circuit in Harper explained
that this circuit's case law “established that a jail official who
is aware of but ignores the dangers of acute alcohol withdrawal
and waits for a manifest emergency before obtaining medical care
is deliberately indifferent to the inmate’s constitutional
rights.” 592 F.3d at 1235 (citation omitted). This statement of
law fails to put Sheriff Wooten on notice of the need to train his
jailors about withdrawal. Rather, it establishes that when a
jailor is already aware that an inmate is experiencing alcohol
withdrawal, he must obtain medical care for the inmate, presumably
from. medical professionals, or otherwise the jailor is
deliberately indifferent to that inmate’s constitutional rights.
Even if Plaintiff could show that the alleged right of
training jailers about the symptoms of withdrawal was clearly
established in this case, Sheriff Wooten would still be entitled
to qualified immunity because Plaintiff has failed to present
evidence showing that Sheriff Wooten was deliberately indifferent
to the need to train. To prove a constitutional violation under
a supervisory liability claim, showing a failure to train is not
enough; rather, a plaintiff must show that an officer “knew of a
need to train and/or supervise in a particular area and . . . made

a deliberate choice not to take any action.” Gold, 151 F.3d at

32

 

AO 72A
(Rev. 8/82)

 

1350-51 (11th Cir. 1998). For an officer to be aware of a need to

train, he must be aware of “a history of widespread prior abuse.”

Id. at 1351 7(citation omitted). Alternatively, the need for

training must be “so obvious” that the failure to train amounts to
deliberate indifference. ld; at 1352.

In this case, Plaintiff failed to show that Sheriff Wooten
knew of a need to train, Instead, the evidence shows that Coffee
County Jail contracted with medical professionals to provide care
to patients, rather than have jailors do it themselves, and
required those jailors to notify the medical professionals when
they were aware of an inmate’s medical emergency. The jail also
had a kiosk system in place that allowed inmates to self-report
medical issues to the medical staff, There is no evidence that any
jailers were made aware of symptoms of withdrawal prior to the
alarm button being pressed by Mrs. Jones's roommate, Ms. Travis.
When notified, the jailors promptly began emergency procedures.
Based on the clearly established law of this circuit, a reasonable
official in Sheriff Wooten’s position would have no reason to think
that such a system would violate an inmate’s Constitutional rights.
Furthermore, there is no evidence of any widespread pattern of
abuse nor obvious need for training. Although the record shows
that prior instances of withdrawal had occurred in the jail, no
inmate has previously died as a result. Dkt. No 56-1 l 83; Dkt.

No. 63 at 77. Thus, Sheriff Wooten would not know of a need to

33

 

AO 72A
(Rev. 8/82)

 

train since the system he had in place of using medical staff to
provide medical care appeared to be working. As a result,
Plaintiff has failed to show that Sheriff Wooten was deliberately
indifferent, which means he did not violate Mrs. Jones's
constitutional rights. For these reasons, Sheriff Wooten is
entitled to qualified immunity under both prongs of the analysis,
and his motion for summary judgment is GRANTED.
III. Plaintiff’s Municipal Liability Claim Against SGCM

Plaintiff brings claims against SGCM under § 1983 for
deliberate indifference under the Fourteenth Amendment.
Specifically, Plaintiff argues that SGCM is liable under a theory
of municipal liability asserting that SGCM through its contract
with Coffee County to provide medical services to inmates at the
Coffee County jail was the “functional equivalent of the
municipality” of Coffee` County and “therefore, subject to
liability under [§ 1983] for constitutional violations
arising from its policies or customs.” Dkt. No. 73; see Monell v.
Department of Social Services, 436 U.S. 658, 690-91 (1978) (setting
the standard for municipal liability). In response, SGCM asserts
defenses of sovereign immunity under the Georgia Constitution and
sovereign immunity under the Eleventh Amendment.

However, the Court need not decide the immunity defenses
raised by SGCM because we have found no underlying constitutional

violation in this case. When a plaintiff claims that a municipal`

34

 

AO 72A
(Rev. 8/82)

defendant had a custom or policy of failing to train its officers'
under § 1983, a defendant is only liable where “the failure to
train amounted7 to ‘deliberate indifference’ to the rights of
persons with whom [officers] come into contact.” Collins v. City

of Harker Heights, 503 U.S. 115, 123-24 (1992). However, the

 

 

Eleventh Circuit has held that “[a]nalysis of a state entity’s
custon\ orl policy is unnecessary . . . when no constitutional

violation has occurred.” Garczynski v. Bradshaw, 573 F.3d 1158,

 

1170-71 (11th Cir. 2009); see also Rooney v. Watson, 101 F.3d 1378,

 

1381 (11th Cir.1996)(“Since we have determined that Deputy
Watson’s conduct did not cause the Rooneys to suffer a
constitutional deprivation, we need not inquire into Volusia
County's policy and custom relating to patrol vehicle operation
and training.”);Smith v. Smith, No. CV 307-024, 2009 WL 256007,
at *6 (S.D. Ga. Feb. 3, 2009)(“[A]n inquiry into a governmental
entity’s custom or policy is relevant only when a constitutional
deprivation has occurred.”).

Here, the Court found that Nurse Bass, as an employee of SGCM,
did not violate Mrs. Jones's constitutional rights. Furthermore,
Dr. Anderson, the founder of SGCM, was voluntarily dismissed from
this lawsuit. Therefore, because there is no underlying
constitutional violation, the Court has no occasion to address
Plaintiff’s municipal liability claim against SGCM. As municipal

liability is the only basis for Plaintiff’s § 1983 claim against

35

 

AO 72A
(Rev. 8/82)

 

SGCM, SGCM’s motion for summary judgment with respect to
Plaintiff’s § 1983 claim is GRANTED.
IV. Other Parties and Claims
A . Captain Phillips
In his complaint, Plaintiff asserts claims against Captain
Phillips in his individual capacity under § 1983 for deliberate
indifference. In his response to Captain Phillips's motion for
summary judgment, Plaintiff agreed that the direct participation
claims against Captain Phillips were not supported by the evidence.
Dkt. No. 74 at 5. Therefore, Captain Phillip's motion for summary
judgment with respect to claims under § 1983 for his direct
participation in this case is GRANTED.9
B.Dr. Anderson
Plaintiff brought state law claims of negligence against Dr.
Anderson in his professional capacity and federal claims of
deliberate indifference against him under § 1983 in his individual
capacity. In his response to Dr1 Anderson’s motion for summary
judgment, Plaintiff agreed to dismiss Dr. Anderson from this
action. Dkt. No. 73 at 5. Therefore, all claims against Dr.

Anderson in this case are DISMISSED.

 

9 Plaintiff filed a motion to amend the complaint to add a claim of supervisory
liability against Captain Phillips. Dkt. No. 40. However, the Magistrate Judge
denied that motion. Dkt. No. 95. As such, the only claim against Captain Phillips
was the individual capacity claim for deliberate indifference.

36

 

Ao?zA
(Rev. 3/32)

c. Remaining state Law claims

7Although Plaintiff sets forth state law claims for ordinary
and professional negligence against Nurse Bass and for negligence
and respondeat superior against SGCM, the Court has discretion to
decide whether to hear supplemental state law claims. see 28
U.S.C. § 1367. “Courts are encouraged to avoid exercising
supplemental jurisdiction when original jurisdiction is lacking.”
Gray v. Royal, 181 F. Supp. 3d 1238, 1254 (S.D. Ga. 2016); see
alsg 28 U.S.C. § 1367(c)(3) (allowing a court to decline to
exercise supplemental jurisdiction over a claim over which it has
supplemental jurisdiction if “the district court has dismissed all
claims over which it has original jurisdiction”); Raney v. Allstate
Ins. Co., 370 F.3d 1086, 1088-89 (11th Cir. 2004) (“We have
encouraged district courts to dismiss any remaining state claims
when, as here, the federal claims have been dismissed prior to
trial.”). Here, the Court granted each Defendant’s motion for
summary judgment regarding the federal § 1983 claims against them.
Therefore, only state law claims against Nurse Bass vand SGCM
remain. Because no federal cause of action remains in this suit,
Plaintiff’s state law claims are REMANDED back to the state court

pursuant to 28 U.S.C. § 1367(c)(3).1C

 

 

10 Where a case “was originally filed in state court and removed to federal
court under § 1441, the district court should . ‘. . remand[] [the] state law

37

 

CONCLUSION

Nurse Bass and SGCM's Motions for Summary Judgment, dkt. nos.
52 and 53, with respect to Plaintiff’s federal law claims under 42
U.S.C. § 1983 are GRANTED. Plaintiff’s state law claims against
Nurse Bass and SGCM are REMANDEB to the State Court of Coffee
County. Captain Phillips's Motion for Summary Judgment, dkt. no.
56, is GRANTED. Sheriff Wooten’s Motion for Summary Judgment, dkt.
no. 56, is GRANTED. Plaintiff’s claims against Dr. Anderson are

DISMISSED.

SO ORDERED, this 30th day of September, 2018.

 

HoN.*fIsA`GonsEu,wooD, JUDGE
UNITED sTATES DISTRICT coURT
soUTHERN DISTRICT oF GEORGIA

 

. claims to the state court, rather than dismissing them with prejudice.”
Pace v. Peters, 524 F. App'x 532, 538 (11th Cir. 2013).

AO 72A
(Rev. 8/82) 3 8

 

 

